DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/8/21 have been received. Claim 1 has been amended. Claims 7 and 8 have been cancelled.
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0280197) in view of Lee et al. (US 2013/0115519) on claims 1-3, 5, and 8-11 is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0280197) in view of Lee et al. (US 2013/0115519), in further view of Jeon et al. (US 2015/0207123) on  claim 4 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0280197) in view of Lee et al. (US 2013/0115519),  in further view of Kasahara et al. (US 2014/0356711) on claim 6 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
7.	Claims 1-6, and 9-11 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention  is directed to a nonaqueous electrolyte battery separator comprising a porous film (I) containing a 
    PNG
    media_image1.png
    121
    417
    media_image1.png
    Greyscale
wherein:

R1 and R2 each independently represent a hydroxyl group, a carboxyl group or a sulfonic acid group; R3 and R4 each independently represent a halogen, a nitro group or a monovalent organic group having 1 to 10 carbon atoms; a and b each independently represent an integer of 1 or more;
c and d each independently represent an integer of 0 or more, provided that a + c and b + d each independently represent an integer of 1 to 4; n1 represents an integer of 0 to 3; and X1 represents a single bond, CH2, SO2, CO, O, S, C(CH3)2 or C(CF3)2; wherein the basic compound is present in an amount of 0.2 to 4 mole equivalents based on acidic groups in the water-soluble polymer, and wherein the nonaqueous electrolyte battery separator has a thermal shrinkage ratio of 5% or
less when heated at 160°C for 1 hour and 5% or less when heated at 200°C for 1 hour.
	The prior art to Zhao et al. (US 2015/0280197) discloses a nonaqueous electrolyte battery separator comprising a porous film (I) containing a polyolefin resin; and a porous layer (II) containing an inorganic filler, a water-insoluble polymer selected from the group consisting of styrene resins, styrene-butadiene rubber, acrylic resins, polyalkylene oxides and fluororesins, and a basic compound, wherein the basic compound is at least one compound selected from the group consisting of an alkali metal compound, a quaternary ammonium compound having 1 to 
    PNG
    media_image1.png
    121
    417
    media_image1.png
    Greyscale

 wherein the basic compound is present in an amount of 0.2 to 4 mole equivalents based on acidic groups in the water-soluble polymer, and wherein the nonaqueous electrolyte battery separator has a thermal shrinkage ratio of 5% or less when heated at 160°C for 1 hour and 5% or less when heated at 200°C for 1 hour.
	The prior art to Lee et al. (US 2013/0115519) teaches a separator for a rechargeable lithium battery including a porous support including a polymer derived from polyamic acid or a polymer derived from polyimide, wherein the polyamic acid and the polyimide include a repeating unit prepared from aromatic diamine including at least one ortho-positioned functional group relative to an amine group and dianhydride (abstract) but does not teach, disclose or render obvious the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724